                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DANIEL MARROQUIN AMBRIZ,                        Case No. 19-cv-05791-JST
                                                         Petitioner,
                                   8
                                                                                            ORDER GRANTING PETITION FOR
                                                   v.                                       WRIT OF HABEAS CORPUS
                                   9

                                  10        WILLIAM P. BARR, et al.,                        Re: ECF No. 1
                                                         Respondents.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Petitioner Daniel Marroquin Ambriz’s petition for a writ of habeas

                                  14   corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. The Court will grant the petition.

                                  15   I.       BACKGROUND

                                  16            Marroquin Ambriz is 36 years old. ECF No. 1-1 at 18. He entered the United States from

                                  17   Mexico in 1996. Id. at 4, 8. He has been in removal proceedings since January 23, 2013. Id. at

                                  18   92-93. Prior to that time, he had three criminal convictions: for driving under the influence in

                                  19   2004, when he served two days in jail; for theft in 2008, for which he served another two days in

                                  20   jail; and for disorderly conduct for being intoxicated in a public place in 2013, for which he again

                                  21   served two days in jail. ECF No. 12-2 ¶¶ 4-6.

                                  22            The Department of Homeland Security initially released Marroquin Ambriz on his own

                                  23   recognizance but placed him in the Intensive Supervision Appearance Program (“ISAP”). ECF

                                  24   No. 12-4. As part of his participation in ISAP, he had to wear a GPS monitor. See ECF No. 12-2

                                  25   ¶ 10.

                                  26            Marroquin Ambriz was arrested again on April 10, 2015, on misdemeanor drug charges.

                                  27   ECF No. 1-1 at 88. Police removed the GPS monitor, which alerted ISAP administrators. ECF

                                  28   No. 12-2 ¶ 10. Marroquin Ambriz was terminated from ISAP and voluntarily reported to the
                                   1   ISAP office on April 13, 2015. ECF No. 1-1 at 87. He was taken into custody by U.S.

                                   2   Immigration and Customs Enforcement (“ICE”) at that time. Id.

                                   3          On May 11, 2015, Marroquin Ambriz appeared before an immigration judge (“IJ”) for a

                                   4   bond hearing, and the IJ set a bond of $7,000. ECF No. 12-6. He appeared for another bond

                                   5   hearing on November 18, 2015, and the IJ maintained the $7,000 bond. ECF No. 12-7. He

                                   6   remained in custody because his family could not afford to pay the bond. ECF No. 1-1 at 5.

                                   7          On December 17, 2015, an IJ ordered Marroquin Ambriz’s removal. ECF No. 12-8.

                                   8   Marroquin Ambriz appealed to the Board of Immigration Appeals (“BIA”), which granted the

                                   9   appeal on June 16, 2016. ECF No. 12-9. Marroquin Ambriz was unrepresented at the time of the

                                  10   IJ hearing, but his appeal was filed by counsel. Id. The BIA found that the IJ “erred in finding

                                  11   [Marroquin Ambriz] ineligible for cancellation of removal under section 240A(b) of the Act and

                                  12   voluntary departure due to his 2013 conviction” because the evidence in the record did not
Northern District of California
 United States District Court




                                  13   indicate that his 2013 conviction was for drug possession. Id. at 4. The BIA remanded to the IJ

                                  14   for further proceedings. Id. at 7.

                                  15          Marroquin Ambriz had another bond hearing in late July 2016 at which the $7,000 bond

                                  16   was maintained. ECF No. 12-2 ¶ 16; ECF No. 1-1 at 5. This time, his family was able to pay the

                                  17   bond, and Marroquin Ambriz was released from custody on August 16, 2016 – sixteen months

                                  18   after first being detained. ECF No. 1-1 at 5.

                                  19          On December 23, 2016, Marroquin Ambriz was arrested after a traffic stop based on

                                  20   outstanding warrants from the 2015 drug charges. ECF No. 12-2 ¶ 18. His arrest did not trigger

                                  21   any involvement by ICE. He appears not to have been detained on these charges and was granted

                                  22   a pre-plea diversion on March 9, 2018. ECF No. 12-11 at 3, 11. Diversion was revoked on

                                  23   May 17, 2018, and the case remains pending.1 Id.

                                  24          On March 31, 2018, Marroquin Ambriz “came to the attention of [ICE]” after he was

                                  25   arrested and taken into custody for taking a vehicle without owner’s consent, possession of a

                                  26
                                  27   1
                                         The reason for revocation is unclear, but Marroquin Ambriz’s briefing implies that diversion was
                                  28   revoked because “[o]n May 17, 2018, Mr. Marroquin was in criminal custody in Alameda County
                                       and had been unable to attend the criminal proceedings in San Mateo.” ECF No. 1-1 at 20.
                                                                                        2
                                   1   stolen vehicle, and possession of a controlled substance. ECF No. 1-1 at 83. On May 21, 2018,

                                   2   he was convicted, following a plea of no contest, of taking a vehicle without owner’s consent and

                                   3   sentenced to 112 days imprisonment and three years of probation. ECF No. 1-1 at 6; ECF No. 12-

                                   4   11 at 15. The remaining charges were dropped pursuant to the negotiated plea agreement. ECF

                                   5   No. 12-11 at 14. Marroquin Ambriz explains his conduct as follows:

                                   6                  I did not know that the car was stolen because my childhood friend
                                                      sold me the car and told me that it was his car. He said someone
                                   7                  tried to steal it so the ignition was broken and he did not want to fix
                                                      the missing ignition. I bought the car for a few hundred dollars
                                   8                  because the car was in bad condition. I should have known that the
                                                      car was stolen, but I did not think that someone I knew from the
                                   9                  neighborhood would deceive me and cheat me.
                                  10   ECF No. 1-1 at 6. He received credit for time served – 56 days – and also received conduct credit

                                  11   of 56 days, meaning that he was released on the same day of his conviction. ECF No. 12-11 at 15.

                                  12   Marroquin Ambriz states that one of the conditions of his probation is to participate in an
Northern District of California
 United States District Court




                                  13   outpatient drug treatment program. ECF No. 1-1 at 6. He was taken into ICE custody upon his

                                  14   release from criminal custody on May 21, 2018. Id. at 88.

                                  15          On June 27, 2018, Marroquin Ambriz was denied bond at a hearing at which he was not

                                  16   represented by counsel. ECF No. 1-1 at 12. Other than Marroquin Ambriz’s oral testimony, only

                                  17   two pieces of evidence were presented: “a letter of acceptance to a church rehabilitation program

                                  18   and transcripts from the high school he attended.” Id. at 13. He admitted to using

                                  19   methamphetamine but, as the government acknowledges, also testified that “the last time he had

                                  20   used drugs was six months prior to the hearing.” ECF No. 12 at 9 (citing recording of hearing,

                                  21   Ex. 1 to ECF No. 12-19). The IJ ordered that Marroquin Ambriz be detained without bond after

                                  22   finding that he was a danger to property and a flight risk. ECF No. 12-14. Marroquin Ambriz did

                                  23   not appeal this bond determination.

                                  24          On February 14, 2019, an IJ completed review of Marroquin Ambriz’s removal

                                  25   proceedings following the BIA’s June 16, 2016 remand and again ordered Marroquin Ambriz’s

                                  26   removal. ECF No. 12-15. Marroquin Ambriz states that he first “went to court in September 2016

                                  27   with my pro bono lawyer. But later she wrote me to tell me that she could not represent me

                                  28   because she was moving to another state.” ECF No. 1-1 at 6. His counsel’s motion to withdraw
                                                                                         3
                                   1   was granted on June 7, 2018. Id. at 20. The record is silent as to proceedings between September

                                   2   2016 and June 2018. The government has presented a declaration stating that the government

                                   3   requested a two-week continuance on June 8, 2018, for time to prepare. ECF No. 12-1 ¶ 3. After

                                   4   that, the hearing was continued several times, for a total of approximately three months, to allow

                                   5   Marroquin Ambriz time to seek representation. Id. ¶¶ 4, 6-8. His current pro bono counsel, the

                                   6   Office of the Alameda County Public Defender, began representing him in September 2018 and

                                   7   has continued representing him to date. ECF No. 1-1 at 12. At counsel’s request for time to

                                   8   prepare, the hearing was continued another month, to October 10, 2018. ECF No. 12-1 ¶¶ 10-11.

                                   9   On October 10, 2018, the hearing was adjourned from the master calendar to a November 30,

                                  10   2018 individual calendar hearing on the merits. Id. ¶ 12. The hearing was twice adjourned for

                                  11   immigration judge reassignment, and an IJ first heard testimony on December 13, 2018. Id.

                                  12   ¶¶ 12-15. The IJ held further hearings on January 16, 2019, and February 14, 2019. Id. ¶¶ 15-16.
Northern District of California
 United States District Court




                                  13   On February 14, 2019, the IJ denied Petitioner’s application for relief. Id. ¶ 17.

                                  14          Marroquin Ambriz appealed the IJ’s decision on February 26, 2019, and the BIA again

                                  15   granted the appeal and remanded the decision back to the IJ on July 23, 2019. Id. ¶ 18; ECF No.

                                  16   1-1 at 31-32. The government did not file a brief on appeal. ECF No. 1-1 at 31. The BIA noted:

                                  17                  The respondent seeks asylum, withholding of removal, and
                                                      protection under the Convention Against Torture based on a fear of
                                  18                  cartels in Mexico, who he asserts will target him, with the aid of
                                                      Mexican police, in order to retaliate against the respondent’s
                                  19                  brother, a former cartel member. The respondent testified in both
                                                      2015 and 2018/2019 in support of his applications for relief. The
                                  20                  Immigration Judge found the respondent was not a credible witness,
                                                      based in part on discrepancies between his 2015 testimony and his
                                  21                  2018/2019 testimony. Based in part on that adverse credibility
                                                      determination, the Immigration Judge concluded that the respondent
                                  22                  did not meet his burden of proof for either form of withholding of
                                                      removal.
                                  23
                                       Id. (citations and footnote omitted). Marroquin Ambriz contended on appeal that the Spanish-to-
                                  24
                                       English translation of his testimony from 2015 contained inaccuracies, and the BIA ordered the IJ
                                  25
                                       to consider this evidence on remand and, “[i]f appropriate,” to allow “both parties . . . the
                                  26
                                       opportunity to present additional evidence and legal arguments.” Id. at 32. Marroquin Ambriz’s
                                  27
                                       removal proceedings remain pending before the IJ.
                                  28
                                                                                         4
                                   1           On August 13, 2019, Marroquin Ambriz filed a motion to reconsider his release on bond

                                   2   pursuant to 8 C.F.R. § 1003.19(e), which provides that, “[a]fter an initial bond redetermination, an

                                   3   alien’s request for a subsequent bond redetermination shall be made in writing and shall be

                                   4   considered only upon a showing that the alien’s circumstances have changed materially since the

                                   5   prior bond redetermination.” He requested, based on “the prolonged nature of his detention, . . . a

                                   6   bond hearing in which the Government bears the burden of proof to establish by ‘clear and

                                   7   convincing evidence’ that Mr. Marroquin Ambriz is a danger and flight risk.” ECF No. 1-1 at 18.

                                   8   His motion was based on his “plans to participate in an intensive outpatient drug treatment

                                   9   program upon release; positive activities while in detention, including completion of his high

                                  10   school equivalency and his role as Trustee in his pod; and hardship to his son and his parents as a

                                  11   result of his prolonged detention.” Id. It included as exhibits the BIA’s July 23, 2019 remand

                                  12   decision; a licensed clinical social worker’s evaluation of Marroquin Ambriz; a copy of Marroquin
Northern District of California
 United States District Court




                                  13   Ambriz’s GED; a pediatrician’s medical evaluation of Marroquin Ambriz’s eleven-year-old son,

                                  14   who is a U.S. citizen; and eight letters of support from family members. Id. at 28-75. Marroquin

                                  15   Ambriz’s parents share custody of his son with the child’s mother. Id. at 60. The government

                                  16   submitted a one-paragraph opposition, arguing without elaboration that Marroquin Ambriz “has

                                  17   not established materially changed circumstances” and further arguing that, under Jennings v.

                                  18   Rodriguez, 138 S. Ct. 830, 834 (2018), detained aliens have no “right to periodic bond hearings

                                  19   during the course of their detention.” Id. at 79.

                                  20           On August 21, 2019, the IJ denied Marroquin Ambriz’s request for a new bond hearing

                                  21   because she did “not find materially changed circumstances that would disturb [the] prior bond

                                  22   determination.” Id. at 82. Marroquin Ambriz appealed this decision to the BIA on September 11,

                                  23   2019. Id. at 84. The IJ issued a bond memorandum on September 27, 2019.2 The memorandum

                                  24   noted that, “[a]fter considering all factors in the totality, the Court did not find that the

                                  25   respondent’s cited changed circumstances are material, in that they would not disturb the

                                  26
                                  27   2
                                         Under Executive Office of Immigration Review policy, IJs do not prepare a written, reasoned
                                  28   statement of decision unless the bond determination is appealed. See Exec. Office of Immigration
                                       Review, Immigration Court Practice Manual § 9.3(e)(vii).
                                                                                       5
                                   1   Immigration Judge’s previous finding that the respondent failed to meet his burden to prove he did

                                   2   not pose a danger to property.” ECF No. 12-17 at 4. The IJ further noted that Marroquin

                                   3   Ambriz’s “lengthy criminal history” includes “a very recent conviction for Taking a Vehicle

                                   4   Without Owner’s Consent. This shows that the respondent has even recently, while out on an

                                   5   immigration bond, been found guilty of stealing property.” Id. The IJ concluded that:

                                   6                     Although the respondent has been engaging in positive activities
                                                         while in custody, these do not materially change the serious[ness]
                                   7                     and recency of the respondent’s criminal history that led to the
                                                         Court’s prior bond finding. Furthermore, the Court finds that the
                                   8                     current procedural posture of this case does not have any material
                                                         effect on the Court’s danger finding, and respondent’s arguments
                                   9                     that his case may take longer do not materially relate to whether or
                                                         not he would pose a danger.
                                  10
                                       Id.
                                  11
                                                  Marroquin Ambriz appealed the IJ’s decision on September 10, 2019, and that appeal
                                  12
Northern District of California




                                       remains pending. ECF No. 12 ¶ 21. He filed this habeas petition on September 16, 2019. ECF
 United States District Court




                                  13
                                       No. 1. He has been detained in Yuba County Jail in Marysville, California, since he was taken
                                  14
                                       into ICE custody on May 21, 2018 – approximately seventeen months ago. ECF No. 1-1 at 20;
                                  15
                                       ECF No. 12-2 ¶ 27.
                                  16
                                       II.        DISCUSSION
                                  17
                                                  A.     Statutory Framework
                                  18
                                                  The parties agree that Marroquin Ambriz is being detained pursuant to 8 U.S.C. § 1226(a),
                                  19
                                       which authorizes detention until judicial review of his application for asylum and withholding of
                                  20
                                       removal is complete. Prieto-Romero v. Clark, 534 F.3d 1053, 1065 (9th Cir. 2008). “After an
                                  21
                                       alien is detained, the DHS [Department of Homeland Security] district director makes an initial
                                  22
                                       custody determination and may allow the alien’s release on bond. If the alien objects to the
                                  23
                                       director’s bond determination, he may request a bond redetermination hearing before an IJ at any
                                  24
                                       time before the issuance of an administratively final order of removal.” Id. at 1058 (citing 8
                                  25
                                       C.F.R. § 236.1(d); 8 C.F.R. § 1003.19(c)).
                                  26
                                                  In making a bond determination, the IJ should consider “any or all” of the following
                                  27
                                       factors:
                                  28                     (1) whether the alien has a fixed address in the United States; (2) the
                                                                                            6
                                                      alien’s length of residence in the United States; (3) the alien’s family
                                   1                  ties in the United States, and whether they may entitle the alien to
                                                      reside permanently in the United States in the future; (4) the alien’s
                                   2                  employment history; (5) the alien’s record of appearance in court;
                                                      (6) the alien’s criminal record, including the extensiveness of
                                   3                  criminal activity, the recency of such activity, and the seriousness of
                                                      the offenses; (7) the alien’s history of immigration violations;
                                   4                  (8) any attempts by the alien to flee prosecution or otherwise escape
                                                      from authorities; and (9) the alien’s manner of entry to the United
                                   5                  States.
                                   6   Matter of Guerra, 24 I & N Dec. at 40; see also Singh v. Holder, 638 F.3d 1196, 1206 (9th Cir.

                                   7   2011) (applying Matter of Guerra to § 1226(a)). The IJ has “broad discretion in deciding the

                                   8   factors that he or she may consider” and “may choose to give greater weight to one factor over

                                   9   others, as long as the decision is reasonable.” Matter of Guerra, 24 I & N Dec. at 40.

                                  10          A detainee may appeal the IJ’s determination to the BIA. 8 C.F.R. § 1003.19(f). A

                                  11   detainee may also request a subsequent bond redetermination from the IJ, but the request “shall be

                                  12   considered only upon a showing that the alien’s circumstances have changed materially since the
Northern District of California
 United States District Court




                                  13   prior bond redetermination.” Id. § 1003.19(e).

                                  14          B.      Jurisdiction

                                  15          Individuals who are “dissatisfied with the IJ’s bond determination . . . may file an

                                  16   administrative appeal so that the necessity of detention can be reviewed by the BIA. If they

                                  17   remain dissatisfied, they may file a petition for habeas corpus in the district court. They may then

                                  18   appeal to [the Court of Appeals].” Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011)

                                  19   (internal quotation marks, alteration, and citations omitted).

                                  20          Under 8 U.S.C. § 1226(e), “[t]he Attorney General’s discretionary judgment regarding the

                                  21   application of this section shall not be subject to review. No court may set aside any action or

                                  22   decision by the Attorney General under this section regarding the detention or release of any alien

                                  23   or the grant, revocation, or denial of bond or parole.” Nevertheless, “a federal district court has

                                  24   habeas jurisdiction under 28 U.S.C. § 2241 to review . . . bond hearing determinations for

                                  25   constitutional claims and legal error.” Singh, 638 F.3d at 1200; see also Jennings, 138 S. Ct. at

                                  26   841 (8 U.S.C. “§ 1226(e) does not preclude ‘challenges [to] the statutory framework that permits

                                  27   [the alien’s] detention without bail.” (alterations in original) (quoting Demore v. Kim, 538 U.S.

                                  28   510, 517 (2003))). Section 1226(e) “does not limit habeas jurisdiction over constitutional claims
                                                                                         7
                                   1   or questions of law,” which, as the Ninth Circuit has explained, “includ[e] ‘application of law to

                                   2   undisputed facts, sometimes referred to as mixed questions of law and fact.’” Singh, 638 F.3d at

                                   3   1202 (quoting Ramadan v. Gonzales, 479 F.3d 646, 648 (9th Cir. 2007) (per curiam)).

                                   4          However, while a district court has jurisdiction to review mixed questions of law and fact,

                                   5   it must be careful not to encroach upon “the IJ’s discretionary weighing of the evidence.” Slim v.

                                   6   Nielson, No. 18-cv-02816-DMR, 2018 WL 4110551, at *4 (N.D. Cal. Aug. 29, 2018). Pursuant to

                                   7   § 1226(e), “discretionary decisions granting or denying bond are not subject to judicial review.”

                                   8   Prieto-Romero, 534 F.3d at 1058. Accordingly, where a habeas petitioner “asks the Court to

                                   9   second-guess the IJ’s weighing of the evidence, that claim is directed solely to the IJ’s discretion

                                  10   and is unreviewable.” De La Cruz Sales v. Johnson, 323 F. Supp. 3d 1131, 1138-39 (N.D. Cal.

                                  11   2017). But § 1226(e) does not bar courts from concluding that “[t]he evidence before the IJ failed,

                                  12   as a matter of law, to prove flight risk or danger.” Judulang v. Chertoff, 562 F. Supp. 2d 1119,
Northern District of California
 United States District Court




                                  13   1127 (S.D. Cal. 2008); see Slim, 2018 WL 4110551, at *4-5 (distinguishing between an

                                  14   unreviewable challenge to “the IJ’s discretionary weighing of the evidence” and permissible

                                  15   challenges to “whether the party bearing the burden of proof met the applicable quantum of

                                  16   evidence”). Thus, as applied to this case, the Court has jurisdiction to review the IJ’s denial of a

                                  17   request for a new bond hearing under 8 C.F.R. § 1003.19(e) to determine “whether the IJ failed as

                                  18   a matter of law in determining that Petitioner did not show that his circumstances had materially

                                  19   changed,” and whether denial of a new bond hearing violated the petitioner’s right to due process.

                                  20   Lopez Reyes v. Bonnar, 362 F. Supp. 3d 762, 772-73 (N.D. Cal. 2019).

                                  21          C.      Exhaustion

                                  22          The government argues that the Court should decline to review Marroquin Ambriz’s

                                  23   petition because he has failed to exhaust administrative remedies. Marroquin Ambriz admits that

                                  24   he has not fully exhausted his remedies because his appeal before the BIA remains pending.

                                  25   However, he asserts that the exhaustion requirement should be waived.

                                  26          “The exhaustion requirement is prudential, rather than jurisdictional, for habeas claims”

                                  27   challenging bond determinations under 8 U.S.C. § 1226(a). Hernandez v. Sessions, 872 F.3d 976,

                                  28   988 (9th Cir. 2017). Applying the prudential exhaustion requirement is appropriate when:
                                                                                         8
                                   1                  (1) agency expertise makes agency consideration necessary to
                                                      generate a proper record and reach a proper decision; (2) relaxation
                                   2                  of the requirement would encourage the deliberate bypass of the
                                                      administrative scheme; and (3) administrative review is likely to
                                   3                  allow the agency to correct its own mistakes and to preclude the
                                                      need for judicial review.
                                   4
                                       Id. (quoting Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir. 2007)). But a court may nonetheless
                                   5
                                       waive the exhaustion requirement if “administrative remedies are inadequate or not efficacious,
                                   6
                                       pursuit of administrative remedies would be a futile gesture, irreparable injury will result, or the
                                   7
                                       administrative proceedings would be void.” Id. (quoting Laing v. Ashcroft, 370 F.3d 994, 1000
                                   8
                                       (9th Cir. 2004)).
                                   9
                                              Waiver of the exhaustion requirement is appropriate in this case. First, “the BIA has no
                                  10
                                       jurisdiction to decide questions of the constitutionality of the immigration laws.” Liu v. Waters,
                                  11
                                       55 F.3d 421, 426 (9th Cir. 1995). As the BIA has explained, it “must apply the statute as written
                                  12
Northern District of California




                                       to the cases that come before us. It is well settled that we lack jurisdiction to rule on the
 United States District Court




                                  13
                                       constitutionality of the Act and the regulations we administer. . . . [E]ven if we were to perceive a
                                  14
                                       constitutional infirmity in the unambiguous statute before us, we would be without authority to
                                  15
                                       remedy it.” In Re Fuentes-Campos, 21 I. & N. Dec. 905, 912 (BIA 1997). The BIA therefore is
                                  16
                                       without authority to address the constitutional arguments Marroquin Ambriz raises in this petition.
                                  17
                                              Additionally, Marroquin Ambriz would suffer irreparable injury if this Court did not waive
                                  18
                                       the exhaustion requirement. Although the government asserts that “appeals from detained
                                  19
                                       individuals are given priority” under 8 C.F.R. § 1003.1(e)(8), it concedes that “there is no deadline
                                  20
                                       by which the BIA must decide the appeal” and states that the BIA’s decision “can be reasonably
                                  21
                                       expected within several months.” ECF No. 12 at 12-13. During those “several months,”
                                  22
                                       Marroquin Ambriz would continue to be in custody, arguably in violation of his due process
                                  23
                                       rights. He “suffers potentially irreparable harm every day that he remains in custody without a
                                  24
                                       hearing, which could ultimately result in his release from detention.” Cortez v. Sessions, 318 F.
                                  25
                                       Supp. 3d 1134, 1139 (N.D. Cal. 2018) (citation omitted).
                                  26
                                              The government argues that Marroquin Ambriz’s claimed irreparable harms are “common
                                  27
                                       to all aliens seeking review of their custody or bond determinations.” ECF No. 12 at 13 (quoting
                                  28
                                                                                          9
                                   1   Resendiz v. Holder, No. 12-04850 WHA, 2012 WL 5451162, at *5 (N.D. Cal. Nov. 7, 2012)).3

                                   2   However, although some of the effects of detention on Marroquin Ambriz are “the same type of

                                   3   harm any person who is detained may suffer, they are [nonetheless] irreparable in nature.” Lopez

                                   4   Reyes v. Bonnar, No. 18-cv-07429-SK, 2018 WL 747861, at *7 (N.D. Cal. Dec. 24, 2018). In

                                   5   addition, Marroquin Ambriz has presented evidence of unique harm to him: namely, the effects of

                                   6   his continued detention on his mental health, and on the well-being of his eleven-year-old son.

                                   7   E.g., ECF No. 1-1 at 34-38 (social worker’s evaluation of Marroquin Ambriz); id. at 50-56

                                   8   (physician’s evaluation of Marroquin Ambriz’s son).

                                   9          The government also relies on a district court decision noting that “petitioner’s irreparable

                                  10   harm-based argument begs the constitutional questions presented in his petition by assuming that

                                  11   petitioner has suffered a constitutional injury.” Francisco Cortez v. Nielsen, No. 19-cv-00754-

                                  12   PJH, 2019 WL 1508458, at *3 (N.D. Cal. Apr. 5, 2019). But, as discussed below, the Court
Northern District of California
 United States District Court




                                  13   concludes that Marroquin Ambriz has, in fact, suffered a constitutional injury. Moreover, the

                                  14   Court follows the vast majority of cases that have waived exhaustion based on irreparable injury

                                  15   when an individual has been detained for months without a bond hearing, and where several

                                  16   additional months may pass before the BIA renders a decision on a pending appeal. E.g., De Paz

                                  17   Sales v. Barr, No. 19-cv-04148-KAW, 2019 WL 4751894, at *4-5 (N.D. Cal. Sept. 30, 2019);

                                  18   Lopez Reyes, 2018 WL 747861, at *6-7; Cortez, 318 F. Supp. 3d at 1138-39; Ortega-Rangel v.

                                  19   Sessions, 313 F. Supp. 3d 993, 1003-04 (N.D. Cal. 2018).

                                  20          D.      Merits

                                  21          Turning to the merits of Marroquin Ambriz’s petition, the Court considers whether

                                  22   Marroquin Ambriz’s detention has been so prolonged that due process requires he be given a bond

                                  23   hearing at which the government bears the burden of proving dangerousness or flight risk by clear

                                  24   and convincing evidence.

                                  25          The government contends that this argument is foreclosed by Jennings, in which the

                                  26
                                  27   3
                                         Resendiz is distinguishable because, unlike Marroquin Ambriz, the petitioner in that case “failed
                                  28   to timely file an appeal with the BIA” and instead “waited nearly three months” before filing her
                                       habeas petition. 2012 WL 5451162, at *4.
                                                                                        10
                                   1   Supreme Court explained that:

                                   2                  The Court of Appeals ordered the Government to provide procedural
                                                      protections that go well beyond the initial bond hearing established
                                   3                  by existing regulations – namely, periodic bond hearings every six
                                                      months in which the Attorney General must prove by clear and
                                   4                  convincing evidence that the alien’s continued detention is
                                                      necessary. Nothing in § 1226(a)’s text – which says only that the
                                   5                  Attorney General “may release” the alien “on . . . bond” – even
                                                      remotely supports the imposition of either of those requirements.
                                   6                  Nor does § 1226(a)’s text even hint that the length of detention prior
                                                      to a bond hearing must specifically be considered in determining
                                   7                  whether the alien should be released.
                                   8   138 S. Ct. at 847-48. However, the Supreme Court explicitly did not consider whether either of

                                   9   these requirements was required under the Constitution; instead, it “remand[ed] the case to the

                                  10   Court of Appeals to consider [the constitutional arguments] in the first instance.” Id. at 851. The

                                  11   Court of Appeals, in turn, remanded the case to the district court to consider these and other

                                  12   arguments. Rodriguez v. Marin, 909 F.3d 252, 257 (9th Cir. 2018). In doing so, the court
Northern District of California
 United States District Court




                                  13   expressed “grave doubts that any statute that allows for arbitrary prolonged detention without any

                                  14   process is constitutional or that those who founded our democracy precisely to protect against the

                                  15   government’s arbitrary deprivation of liberty would have thought so.” Id. at 256.

                                  16          Post-Jennings, several courts in this district have conducted an individualized inquiry to

                                  17   determine whether a petitioner’s prolonged detention requires an additional bond hearing.4 For

                                  18   example, one court concluded that, “[b]ecause Petitioner has not identified any binding Ninth

                                  19   Circuit or Supreme Court case-law that establishes Petitioner’s categorical right to a periodic bond

                                  20   hearing, the Court must conduct an individualized due process analysis pursuant to the

                                  21   conventional Mathews v. Eldridge 424 U.S. 319 (1976) factors”: “(1) the private interest affected,

                                  22   (2) the government’s interest, and (3) the value added by alternative procedural safeguards to what

                                  23   has already been provided in the particular situation before the court.” Soto v. Sessions, No. 18-

                                  24   cv-02891-EMC, 2018 WL 3619727, at *3 (N.D. Cal. July 30, 2018); see also Lopez Reyes, 2018

                                  25

                                  26   4
                                         One court has concluded “that detention becomes prolonged after six months and entitles [a
                                  27   detainee] to a bond hearing.” Rodriguez v. Nielsen, No. 18-cv-04187-TSH, 2019 U.S. Dist.
                                       LEXIS 4228, at *18 (N.D. Cal. Jan. 7, 2019). The Court need not decide whether such a bright-
                                  28   line rule exists because, as discussed below, Marroquin Ambriz is entitled to a bond hearing even
                                       under an individualized inquiry.
                                                                                       11
                                   1   WL 7474861, at *9-10 (following Soto). Another court determined “that the decision depends on

                                   2   the individual circumstances of each case,” but explained that the length of the petitioner’s

                                   3   detention is the most important factor and that, “[i]n general, as detention continues past a year,

                                   4   courts become extremely wary of permitting continued custody absent a bond hearing.” Gonzalez

                                   5   v. Bonnar, No. 18-cv-05321-JSC, 2019 WL 330906, at *2-5 (N.D. Cal. Jan. 25, 2019).

                                   6          There is no question in this case that Marroquin Ambriz has a strong private interest given

                                   7   that he has been in custody for 17 months and his last bond hearing was nearly 15 months ago.

                                   8   See, e.g., De Paz Sales, 2019 WL 4751894, at *5-7 (finding prolonged detention after more than

                                   9   14 months in custody without a bond hearing for over a year); Sotelo Tarin v. Bonnar, No. 19-cv-

                                  10   00519-CRB, 2019 WL 568921, at *7 (N.D. Cal. Feb. 12, 2019) (finding petitioner who had been

                                  11   detained for 15 months “likely to succeed in arguing that [he] had a due process right to a bond

                                  12   hearing”); Gonzalez, 2019 WL 330906, at *3-5 (finding “prolonged detention without an
Northern District of California
 United States District Court




                                  13   individual bond hearing violates [the petitioner’s] due process rights” where “detention has lasted

                                  14   just over a year and will last at least 15-17 months in total”); Lopez Reyes, 2018 WL 7474861, at

                                  15   *10 (finding “that Petitioner’s detention has been long and that his private interest is strong”

                                  16   where “Petitioner has now been detained for twenty-one months, and over a year has passed since

                                  17   his last bond hearing”); Meza v. Bonnar, No. 18-cv-02708-BLF, 2018 WL 2554572, at *3 (N.D.

                                  18   Cal. June 4, 2018) (finding “serious questions going to the merits of Petitioner’s claim that the

                                  19   Constitution requires periodic bond hearings for aliens in removal proceedings who have been

                                  20   detained for lengthy periods of time – here, 13 months”). Also weighing in Marroquin Ambriz’s

                                  21   favor on this point are the facts that he is being detained at Yuba County Jail, a penal institution,

                                  22   and that his detention far exceeds the 62 days he has served collectively for his criminal

                                  23   convictions. See De Paz Sales, 2019 WL 4751894, at *6; Gonzalez, 2019 WL 330906, at *5.

                                  24          As the government correctly observes, Marroquin Ambriz is responsible for at least some

                                  25   of the time during which he was detained because he requested extensions of time to obtain

                                  26   counsel and chose to appeal the IJ’s adverse removal decision. But “[t]he government’s

                                  27   suggestion that Petitioner’s choice to appeal . . . adverse rulings weighs against any constitutional

                                  28   claim that he may make regarding his detention during the course of the appeal is untenable,” and
                                                                                         12
                                   1   the Court will not require “that a petitioner who pursues his available legal remedies must forego

                                   2   any challenge to the reasonableness of his detention in the interim.” Gonzalez, 2019 WL 330906,

                                   3   at *4; see also De Paz Sales, 2019 WL 4751894, at *2, *6 (refusing to count against the petitioner

                                   4   a six-month delay caused by “the failure of the IJ to provide reasoning in his decision,” which

                                   5   resulted in the petitioner prevailing on appeal before the BIA); but see Manley v. Delmonte, No.

                                   6   17-CV-953, 2018 WL 2155890, at *3 (W.D.N.Y. May 10, 2018) (“Judicial review like that

                                   7   requested by Manley takes time. But that does not ripen his detention into a constitutional

                                   8   claim.”). The BIA has now twice remanded Marroquin Ambriz’s removal proceedings due to

                                   9   errors by the IJ, and the Court will not punish Marroquin Ambriz for seeking to correct these

                                  10   errors, or for attempting to seek counsel.

                                  11           The government’s interest is less strong, particularly where, as here, the interest “at

                                  12   stake . . . is the ability to detain Petitioner without providing him with another bond hearing, not
Northern District of California
 United States District Court




                                  13   whether the government may continue to detain him,” and it is not contested “that the cost of

                                  14   conducting a bond hearing, to determine whether the continued detention of Petitioner is justified,

                                  15   is minimal.” Lopez Reyes, 362 F. Supp. 3d at 777 (emphasis in original). In addition, “requiring

                                  16   the government to provide Petitioner with another bond hearing does not significantly undermine

                                  17   the government’s interest in evaluating the evidence and in making . . . credibility determinations

                                  18   If the Court requires the government to provide the Petitioner with another hearing, the IJ would

                                  19   still be the trier of fact at any such hearing.” Id.

                                  20           Marroquin Ambriz’s detention has been prolonged, with strong private interests that

                                  21   outweigh the government’s interests. He is therefore entitled to a bond hearing at which “the

                                  22   government must prove by clear and convincing evidence that [he] is a flight risk or a danger to

                                  23   the community to justify denial of bond.” Singh, 638 F.3d at 1203. Although the Supreme Court

                                  24   found that nothing in § 1226(a) “even remotely supports the imposition” of such a requirement,

                                  25   the Court was silent on whether this evidentiary standard is constitutionally required. Jennings,

                                  26   138 S. Ct. at 847. “A number of district courts have taken up the question left open by the

                                  27   Supreme Court in Jennings, and ‘there has emerged a consensus view that where, as here, the

                                  28   government seeks to detain an alien pending removal proceedings, it bears the burden of proving
                                                                                              13
                                   1   that such detention is justified.’” Arellano v. Sessions, No. 6:18-cv-06625-MAT, 2019 WL

                                   2   3387210, at *11 (W.D.N.Y. July 26, 2019) (quoting Darko v. Sessions, 342 F. Supp.3d 429, 434-

                                   3   36 (S.D.N.Y. 2018)). The government has cited no authority that has reached a different

                                   4   conclusion, and the Court therefore adds its voice to the chorus of decisions holding that Jennings

                                   5   did not overrule Singh’s conclusions regarding the required burden of proof. E.g., De Paz Sales,

                                   6   2019 WL 4751894, at *7-8; Gonzalez, 2019 WL 330906, at *6-7; Cortez, 318 F. Supp. 3d at 1146-

                                   7   47. Marroquin Ambriz is entitled to a hearing at which the government bears the burden of proof,

                                   8   by clear and convincing evidence, that he is dangerous or a flight risk. To date, he has not had

                                   9   such a hearing.

                                  10          The government argues that Marroquin Ambriz has received all the process he is due

                                  11   because he has received multiple bond hearings and 8 C.F.R. § 1003.19(e) allows him the right to

                                  12   have another hearing if he can demonstrate materially changed circumstances. One court has
Northern District of California
 United States District Court




                                  13   specifically held that “the availability of a bond redetermination hearing upon a showing of

                                  14   changed circumstances satisfies due process.” Pineda v. Shanahan, 258 F. Supp. 3d 372, 379

                                  15   (S.D.N.Y. 2017). However, in that case, the petitioner received a hearing that placed the burden

                                  16   of proof on the government by clear and convincing evidence. Id. at 375. Here, by contrast, none

                                  17   of Marroquin Ambriz’s hearings appears to have been conducted using the correct burden of

                                  18   proof. To the contrary, the IJ’s decision at issue in this petition specifically noted that: “After

                                  19   considering all factors in the totality, the Court did not find that the respondent’s cited changed

                                  20   circumstances are material, in that they would not disturb the Immigration Judge’s previous

                                  21   finding that the respondent failed to meet his burden to prove he did not pose a danger to

                                  22   property.” ECF No. 12-17 at 4 (emphasis added). This holding was in error and failed to comply

                                  23   with due process. Marroquin Ambriz is entitled to “an individualized determination by an

                                  24   immigration judge who identified the correct legal standard and determined that petitioner posed a

                                  25   danger to the community.” Calmo v. Sessions, No. C 17-07124 WHA, 2018 WL 2938628, at *5

                                  26   (N.D. Cal. June 12, 2018) (denying due process claim because petitioner had received such a

                                  27   determination). “[T]he opportunity to seek a hearing based on changed circumstances is

                                  28   insufficient to protect [a petitioner’s] constitutional right to due process because due process
                                                                                         14
                                   1   requires that the Government carry the burden of proving that detention is warranted.” Brevil v.

                                   2   Jones, No. 17 CV 1529-LTS-GWG, 2018 WL 5993731, at *3-5 (S.D.N.Y. Nov. 14, 2018)

                                   3   (ordering government to provide new bond hearing after finding that the petitioner “was

                                   4   prejudiced by the incorrect allocation of the burden of proof at his initial bond hearing”).

                                   5           The Court’s ruling in this regard is consistent with two recent cases in this district that

                                   6   presented the same issue. Most recently, in De Paz Sales, the court ordered “the Government to

                                   7   provide Petitioner with another bond hearing within twenty-one days,” and provided that “[a]t the

                                   8   hearing, the Government must establish by clear and convincing evidence that Petitioner is a flight

                                   9   risk or a danger to the community to continue his detention.” 2019 WL 4751894, at *8. In that

                                  10   case, the court found, as this Court does here, that “the IJ committed legal error by placing the

                                  11   burden on Petitioner to demonstrate that he was not a danger to the community in deciding

                                  12   whether there were material changes warranting a second bond hearing.” Id. at *7. In Lopez
Northern District of California
 United States District Court




                                  13   Reyes, by contrast, the court explicitly noted that it was “not making a finding that the mere

                                  14   passage of time requires a second bond hearing. The material change in circumstances coupled

                                  15   with the passage of time are the factors requiring an additional bond hearing to satisfy due

                                  16   process.” 362 F. Supp. 2d at 777 (emphasis in original). In that case, however, the IJ at the

                                  17   petitioner’s original bond hearing applied the correct legal standard: “She found that DHS had

                                  18   shown by clear and convincing evidence that Petitioner was a danger to persons and property in

                                  19   the United States and thus was not eligible for bond.” Id. at 767.

                                  20           In short, where, as here, the government detains an immigrant under 8 U.S.C. § 1226(a) for

                                  21   a prolonged period, that individual is entitled to a hearing at which the government bears the

                                  22   burden of showing risk of flight or dangerousness by clear and convincing evidence. The

                                  23   government has failed to provide Marroquin Ambriz with such a hearing, and the Court will

                                  24   therefore grant his petition for habeas relief.

                                  25                                              CONCLUSION

                                  26           Marroquin Ambriz’s petition for a writ of habeas corpus is granted. The government must

                                  27   provide Marroquin Ambriz with a bond hearing before an immigration judge within 21 days of the

                                  28   date of this order. At that hearing, the government will bear the burden of demonstrating, by clear
                                                                                          15
                                   1   and convincing evidence, that Marroquin Ambriz is a flight risk or a danger to the community.

                                   2          The Clerk shall enter judgment and close the file.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 28, 2019
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       16
